Citation Nr: 0908252	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-07 642A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcers, status post laparotomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from August 1941 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision, in which 
the RO denied the Veteran's claim for a disability rating in 
excess of 20 percent for the service-connected status-post 
laparotomy with duodenal ulcers.  In February 2003, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2004, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2004.

In June 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In February 2007, the undersigned granted the Veteran's 
motion to advance this appeal on the Board's docket, pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

In March 2007, the Board remanded the claim for higher rating 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
the requested development, the AMC granted an increased 40 
percent rating for duodenal ulcers, status-post laparatomy 
(as reflected in a November 2008 supplemental SOC (SSOC)), 
and returned the case to the Board for further appellate 
consideration.  

The Board notes that, although the AMC granted an increased 
40 percent rating for the service-connected ulcer, as will be 
discussed in the Board's remand below, it did not assign  an 
effective date of the increase.  Accordingly, as the 
parameters of the 40 percent rating are presently unknown, 
the Board has no alternative but to, at this time, 
characterize the matter on appeal as previously characterized 
(although the Board emphasizes that this characterization 
does not impact the Veteran's actual entitlement to benefits; 
nor does it imply any particular outcome with respect to the 
appeal).

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant if further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on the claim on appeal is 
warranted, even though such will, regrettably, further delay 
a decision on the claim on appeal..  

In March 2007, the Board remanded the Veteran's claim to the 
RO (via the AMC) for additional evidentiary development.  The 
requested development included sending additional notice to 
the Veteran of the evidence necessary to substantiate his 
claim, obtaining additional VA records, as well as other 
records for which authorization from the Veteran was 
received, and scheduling the Veteran for a VA examination.  
The Board instructed that, after the additional evidentiary 
development was completed, the RO should furnish to the 
Veteran and his representative an appropriate SSOC that 
includes clear reasons and bases for all determinations, and 
afford them the appropriate time period for response before 
returning the claims file to the Board for further appellate 
consideration.  

After accomplished the requested notice and evidentiary 
actions, in November 2008, the AMC issued a SSOC reflecting 
its decision to grant an increased 40 percent rating for the 
Veteran's service connected ulcers.  However, nowhere in the 
SSOC or in any other document contained in the claims file 
did the AMC indicate the effective date of the increased 
rating.  This omission is significant, because the AMC's 
assignment of an effective date later than the date of the 
claim for an increased rating results in two issues on 
appeal-the matter of a higher rating before the date of the 
increase, and the matter of a higher rating thereafter.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (he veteran is 
presumed to seek the maximum available benefit for a 
disability).  Thus, the date of assignment of the increased 
rating could, in turn, affect the arguments advanced by the 
Veteran and his representative in support of higher 
rating(s).  

As the assignment of an effective date for the increased 40 
percent rating is a necessary prerequisite for proceeding in 
this appeal, the Board has no alternative but to find that 
all required actions have not been accomplished  prior to the 
appeal being returned to the Board, and that, hence, the 
appeal is not ripe for appellate review.  

Accordingly, the appeal is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should issue to the Veteran and 
his representative another SSOC that 
clearly reflects the assigned effective 
date for the previously-granted 40 
percent rating for duodenal ulcers, 
status post laparotomy (as reflected in 
the November 2008 SSOC).  The SSOC should 
reflect consideration of all pertinent 
evidence legal authority, and include 
clear reasons and bases for all 
determinations.  After issuance of the 
SSOC, the RO should afford the Veteran 
and his representative the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



